DETAILED ACTON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 6-5-2021 has been entered into the record.
Claims 74, 77-82, 84-86 and 90-91 are pending, all other claims having been cancelled.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Specification
The disclosure is objected to because of the following informalities: page 76 line 3 recites a sequence that is not followed by a sequence identifier.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form o

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 74, 77-82, 84-86 and 90-91are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a 

  The teachings of the specification and the claimed invention:
  The nature and scope of the claimed invention at issue is a genus CD8+ T cells genetically modified to express a recombinant T cell receptor (TCR) comprising a Valpha TCR polypeptide and a Vbeta TCR polypeptide of a Valpha/Vbeta pair of a disease antigen-specific TCR specific for an antigen of the disease of the subject where the CD8+ T cells is effective to treat the disease.  The specification states that the antigen may be a cancer antigen or a viral antigen (paragraph bridging pages 8-9) that binds the TCR polypeptide.  The specification defines a disease antigens at paragraph 90 of the specification to include peptides, lipids, polysaccharides, nucleic acids etc. that elicit and immune response.  The specification teaches at paragraph 262 that the disease antigen maybe known or unknown and novel presented by a patient.  The specification and the art teach that a wide variety of tumor associated antigens are known to the art (see paragraph 268).  The specification teaches that the TCR may be a soluble TCR (scTv) presented in a chimeric antigen receptor construct ant that TCR may have one, two or three CDRs of the Vbeta and Valpha pair (see paragraphs 279-287).  The specification fails to teach a single CD8+ T cell engineered to express a  Vbeta/Valpha pair that binds a viral or tumor antigen effective to treat the disease either as a compete TCR or a single chain TCR.  While the specification is replete with methods to obtain such, Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
	It is noted that T cell receptors function not by recognition of an antigen per se, but a peptide fragment that is bound to a major histocompatibility polypeptide (MHC) on the surface of a cell.  Therefore in order to engineer a CD8+ T cell, the skilled artisan must determine (1) which peptides derived from a viral or cancer antigen are presented by the MHC on a cell and then (2) determine which Vbeta and Valpha bind the peptide/MHC complex and then (3) again determine if the Vbeta/Valpha pair when expressed in a CD8+ T cells is effective for targeting 15 to 1021 (page 2, first column, last paragraph) He et al, Journal of Hematology & Oncology, 12:139, 2019), thus while the art has provided a number of TCR-peptide-MHC pairs, this limited number does not support the claimed genus.  Even a single TCR Vbeta/Valpha pair does not allow the skilled artisan to immediately envision which other pairs would function similarly or equivalently. 

State of the Art and Claim Analysis:
The skilled artisan recognizes that, in general, alpha and beta chains comprising six distinct CDR sequences are required to create the TCR peptide-MHC binding site (Janeway et al., 2001, Immunobiology, 5th Ed., Garland Science, pages 106-108, 117-118 and 260-263).  In particular, the art teaches there is a bias where the TCR CDR3s are predominately involved in peptide binding, and the TCR CDR1 and CDR2 regions are predominately involved in MHC binding, although it should be noted that this bias is not absolute (Janeway et al., pages 118 and 263; Manning et al., Immunity, 1998, 8:413-425, specifically page 423, see conclusions).  
Further, the prior art provides the skilled artisan with insufficient guidance or direction as to which particular amino acid residues in a given CDR are required for MHC or peptide binding, or which CDR residues are required to bring about the canonical diagonal interaction of the TCR with peptide-bound MHC, see, e.g., Garcia et al., Cell, 2005, 122: 333-336, specially page 333, right column, paragraphs 1-3; page 336, col. bridging paragraph through right column, paragraph 1 and Figure 1.  Indeed, one hypothesis in the art is that the CDR1 and 2 interactions with the MHC are dependent on the CDR3 interaction with the peptide bound to the MHC, and, if so, "there may be as many TCR/pMHC orientations as CDR3 sequences”  (Garcia et al., page 336, column bridging paragraph).  However, the instant claims do not recite the required six CDR sequences or the common structural features of the 6 CDR sequences that are required to create the TCR peptide-MHC binding site that will bind to the peptide-MHC and specifically contemplate that less than all 6 is encompassed by the claim language.  The TCR interacts with two ligands simultaneously, i.e., the peptide and the MHC, and as described above there is considerable uncertainty in the art about which residues depend on which for these interactions. Thus, the skilled artisan would be highly uncertain of what breadth of TCR sequences comprising (1) prophetic amino acid modifications of any known TCR CDR sequences, or (2) Vα and Vβ chain, specifically the Vα and Vβ chain CDRs, having identity to the amino acid sequences that will have the ability to bind to the peptide-MHC.  The variation encompassed by the present claims is large and the specification does not establish that the lack of a single Lizardtech, Inc. v. Earth Resource Mapping, Inc. 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  Here, the state of the art is instructive, the art 

It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of CD8+ T cells engineered to recognize peptide/MHC in order to treat disease to support 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed subgenus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Filing Date for Prior Art Purposes
The prior art date of the instant application is January 10, 2017.  The filing date of the provisional application is has not been accorded in view of the lack of written description for the claimed subject matter therein as set forth in the rejection above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 74, 77, 78, 79, 82, 83, 84 and 86 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (Journal of Clinical Oncology 29(7):917-924, 2011).
Robbins et al teach tumor regression in patients with metastatic synovial cell sarcoma and melanoma (skin cancer) using genetically engineered lymphocytes reactive with NY-ESO-1 (see page 917, abstract). The genetic engineering of autologous T cells with the NY-ESO-1 T cell receptor was performed using a known single retroviral vector backbone (see page 918, column 2) and were full length alpha and beta chains (as citing to Robbins et al 2008).   Robbins et al teach that with exception of a single patient CD8+ T cells comprised more than two thirds of the administered T cells (see Table 1) and a median of 87% of the transferred CD8+ T cells expressed the engineered TCR (see page 919, column 1, Results).  As such, the claims are anticipated.

Claims 74, 77, 78, 79, 82, 83, 85 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al (Clinical Cancer Research, 21(10):2268-2277, published on line April 8, 2015).
Kageyama et al teach the adoptive transfer of a MAGE-A4 T cell receptor gene-transduced lymphocytes in patients with recurrent esophageal cancer (see Title and abstract).  The preparation of the TCR transduced T cells is described at page 2269 column 1 to page 2271 column 1 were produced from a single retroviral vector.  All manufactured samples of lymphocytes  provided for CD8+  T cells , were 10-40% of the CD8+ cells responding to the MAGE-A4 peptide.  As such, the administered engineered cells comprised CD8+ T cells expressing the MAGE-A4 transduced T cell receptor.  The patients were additionally subcutaneously give MAGE-A4 peptide at days 14 and 28 post lymphocyte administration (i.e. claim 90 additional therapeutic; page 2770, column 1, Treatment Protocol).  In three patients no disease progression was observed (see page 2275, column 1, second paragraph).  As such, the claims are anticipated.

Claims 74, 77, 80, 81, 82, 83, 84 and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (Cancer Immunol Immunother, 63(11):1163-1176, November 2014).
Stone et al teach adoptive transfer of genetically modified T cells to treat cancer and demonstrate the in vivo effectiveness of a single-chain signaling receptor incorporating a TCR variable fragment as the targeting element.  The receptor contained a single chain TCR (Vbeta-linker-Valpha) from a high-affinity TCR called m33, linked to the intracellular signaling domains CD28 and CD3zeta (see page 1166.  This format avoid mispairing with endogenous TCR .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over  Robbins et al (Journal of Clinical Oncology 29(7):917-924, 2011) as applied to claims 74, 77, 78, 79, 82, 83, 84 and 86 and in view of Infante et al (Abstract A194, December 2015; of record).
Robbins et al teach tumor regression in patients with metastatic synovial cell sarcoma and melanoma (skin cancer) using genetically engineered lymphocytes reactive with NY-ESO-1 (see page 917, abstract). The genetic engineering of autologous T cells with the NY-ESO-1 T cell receptor was performed using a known single retroviral vector backbone (see page 918, column 2) and were full length alpha and beta chains (as citing to Robbins et al 2008).   Robbins et al teach that with exception of a single patient CD8+ T cells comprised more than two thirds of the administered T cells (see Table 1) and a median of 87% of the transferred CD8+ T cells expressed the engineered TCR (see page 919, column 1, Results).  Robbins et al differ by not administering additional therapeutic agents including but not limited to IL-10.
Infante et alt each that the administration of pegylated human IL-10 in advanced solid tumors such as melanoma, renal cell cancer, colorectal cancer, prostate cancer, ovarian cancer and pancreatic cancer were administered pegylated human IL-10 and induced an increase in activated PD-1 positive CD8 T cells both in the tumor tissue and in circulation.  Partial responses were observed in patients with renal cell cancer, melanoma and lymphoma (see second page).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to additionally treat the melanoma patients of Robbins et al by the administration of pegylated human IL-10 according to Infante et al because both were effective to provide for tumor regression in melanoma.  The courts have held in In re Kirkhoven (205 USPQ 1069, CCPA 1980) that  “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form third composition that is to be used for the very same purpose:idea of combining them flows logically from their having been individually taught in the prior art.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645